                 Case 2:18-cv-00573-JCC Document 84 Filed 11/14/19 Page 1 of 5



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JEFF OLBERG, an individual et al.,                      CASE NO. C18-0573-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   ALLSTATE INSURANCE COMPANY, an
     Illinois corporation et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on the parties’ joint submission pursuant to Western
16
     District of Washington Local Civil Rule 37(a)(2) (Dkt. No. 72). Plaintiffs seek an order requiring
17
     Defendants Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to
18
     produce several documents in unredacted form. (See id. at 1.) Having thoroughly considered the
19
     parties’ briefing and the relevant record, the Court finds oral argument unnecessary and hereby
20
     GRANTS Plaintiffs’ request for the reasons explained herein.
21
     I.     BACKGROUND
22
            Plaintiffs bring a putative class action suit on behalf of Washington insureds against
23
     Defendants, asserting a variety of state law claims arising from Defendants’ alleged erroneous
24
     valuations of total loss vehicles. (See generally Dkt. No. 50.) The Court has entered a protective
25
     order restricting the use of confidential information, including documents containing
26


     ORDER
     C18-0573-JCC
     PAGE - 1
                Case 2:18-cv-00573-JCC Document 84 Filed 11/14/19 Page 2 of 5




 1   “proprietary or competitive business information regarding business practices and/or policies” or

 2   “financial and/or valuation information,” produced in this action. (See Dkt. No. 32.)

 3          Plaintiffs have served Defendants with two requests for production seeking documents

 4   related to Defendants’ valuation of total loss claims. (See Dkt. No. 72 at 4–5.) 1 Defendants

 5   objected to both requests for production, arguing that they were overly broad, were not relevant

 6   or reasonably calculated to lead to the discovery of admissible evidence, or sought proprietary

 7   business information. (See id.) Defendants have not asserted a claim of privilege as to the

 8   documents. (Id.) Ultimately, Defendants produced heavily redacted documents in response to
 9   Plaintiffs’ requests for production. (Id. at 2; see Dkt. Nos. 73-5, 73-6.) Defendants have provided
10   Plaintiffs with a redaction log stating the grounds for each redaction. (See Dkt. No. 74-1.)
11          Defendants assert that they have redacted portions of the documents that “deal strictly
12   with repairable vehicle claims” or are “non-responsive, irrelevant, and commercially sensitive as
13   they pertain to financial information and personnel that have no bearing on the claims at issue in
14   this suit.” (See Dkt. Nos. 72 at 3–4, 74 at 1–2.) Defendants further argue that, although a
15   protective order has been entered in this action “and that documents produced herein are not to
16   be used outside this litigation,” it should not be required to produce “irrelevant, non-responsive,
17          1
                Plaintiffs’ relevant requests for productions read as follows:
18          Request for Production No. 24: Please produce all DOCUMENTS and ESI
            reflecting communications to, from, or regarding CCC Information Services
19          relating to the application of condition adjustments to the values of comparable
20          vehicles used to value total loss claims, including without limitation all
            correspondence, requests for proposals, program descriptions, marketing materials,
21          representations about the uses and advantages of the CCC database, and quarterly
            (and any other periodic) reports and slideshows about adjusted vehicle values,
22          vehicle mix, audit trending, normalized adjusted vehicle values, and average
            condition adjustment amounts.
23
            Request for Production No. 34: Please produce all DOCUMENTS and ESI
24          relating to ALLSTATE’s contracts with CCC to value its total loss claims including
            but not limited to internal communications, negotiations, results of due diligence
25          performed on CCC, and communications with CCC.
26
     (See Dkt. No. 72 at 4–5.)

     ORDER
     C18-0573-JCC
     PAGE - 2
                Case 2:18-cv-00573-JCC Document 84 Filed 11/14/19 Page 3 of 5




 1   yet commercially sensitive information to a nationwide class action plaintiffs’ firm[, which]

 2   simply provides potential fodder for other unsubstantiated claims in the future.” (Dkt. No. 72 at

 3   4.)

 4          Plaintiffs seek an order compelling Defendants to produce unredacted versions of the

 5   documents. (See id. at 1.) 2 The parties certify that they have met and conferred in good faith

 6   pursuant to Western District of Washington Local Civil Rule 37(a)(2)(H) but remain at an

 7   impasse. (See id. at 2.)

 8   II.    DISCUSSION
 9          Discovery motions are strongly disfavored. The Court has broad discretion in controlling
10   discovery. See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “Parties may obtain
11   discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and
12   proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Under Rule 26, the concept of
13   relevance “has been construed broadly to encompass any matter that bears on, or that reasonably
14   could lead to other matter that could bear on, any issue that is or may be in the case.”
15   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). If the parties are unable to
16   resolve their discovery issues, the requesting party may move for an order to compel. Fed. R.
17   Civ. P. 37(a)(1).
18          District courts appear split on the issue of whether a party may unilaterally redact

19   material the party considers nonresponsive or irrelevant from an otherwise responsive document.

20   See Bonnell v. Carnival Corp., 2014 WL 10979823, slip op. at 3 (S.D. Fla. Jan 2014). But the

21   Court agrees with courts in this district that have disapproved of the practice. See, e.g., Doe v.

22   Trump, 329 F.R.D. 262, 275–76 (W.D. Wash. 2018); Krausz Indus., Ltd. v. Romac Indus., Case

23   No. C10-1204-RSL, Dkt. No. 165 at 4–5 (W.D. Wash. 2011). Federal Rule of Civil Procedure 34

24   concerns the discovery of “documents,” not portions thereof, and “[i]t is the rare document that

25
            2
              Plaintiffs assert that the Bates range of documents at issue is “ALLSTATE006129–
26   947.” (See Dkt. No. 72 at 11–12.)

     ORDER
     C18-0573-JCC
     PAGE - 3
               Case 2:18-cv-00573-JCC Document 84 Filed 11/14/19 Page 4 of 5




 1   contains only relevant information; and irrelevant information within an otherwise relevant

 2   document may provide context necessary to understand the relevant information.” Trump, 329

 3   F.R.D. at 275–76. “Redaction is generally an inappropriate tool for excluding information that a

 4   party considers to be irrelevant or nonresponsive from documents that are otherwise responsive

 5   to a discovery request.” Id. at 275 (collecting cases). Moreover, redaction may render disclosed

 6   documents confusing or difficult to use, and lead to “the litigation of collateral issues and the

 7   needless expenditure of resources.” Id. at 276 (citing In re Medeva Sec. Litig., 1995 WL 943468,

 8   slip op. at 3 (C.D. Cal. 1995)). The entry of a protective order limiting the use of sensitive or
 9   confidential information minimizes the potential harm of disclosing allegedly irrelevant
10   information not subject to a claim of privilege. See id.; Krausz Indus., C10-1204-RSL, Dkt. No.
11   165 at 5 (citing Evon v. Law Offices of Sidney Mickell, 2010 WL 4554767, slip op. at 2 n.1 (E.D.
12   Cal. 2010)).
13           Absent a claim of privilege, Defendants’ assertion that the material at issue is irrelevant
14   to this litigation is insufficient to justify their unilateral redactions of material from otherwise
15   responsive documents. Defendants have not established that the redacted material cannot meet
16   the low bar of relevance under the Federal Rules of Civil Procedure in light of Plaintiffs’ claims
17   in this matter. See Fed. R. Civ. P. 26(b)(1); Oppenheimer Fund, 437 U.S. at 351; (see generally
18   Dkt. Nos. 50, 72). Further, even assuming the material does not meet this low bar, the extensive

19   nature of the redactions deprives the responsive documents of both context and clarity. See

20   Trump, 329 F.R.D. at 275–76; (see, e.g., Dkt. No. 73-5). Finally, despite Defendants’ concerns

21   about the nature of Plaintiffs’ retained counsel, the Court is satisfied that the protective order

22   entered in this case contains sufficient procedural safeguards to protect Defendants’ confidential

23   information from improper use beyond this litigation. See Trump, 329 F.R.D. at 276; Krausz

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 4
                Case 2:18-cv-00573-JCC Document 84 Filed 11/14/19 Page 5 of 5




 1   Indus., C10-1204-RSL, Dkt. No. 165 at 5; (Dkt. No. 32.) 3

 2   III.   CONCLUSION

 3          For the foregoing reasons, Plaintiffs’ request for an order compelling Defendants Allstate

 4   Insurance Company and Allstate Fire and Casualty Insurance Company to produce unredacted

 5   forms of the responsive documents at issue (Dkt. No. 72) is GRANTED. Defendants Allstate

 6   Insurance Company and Allstate Fire and Casualty Insurance Company shall provide Plaintiffs

 7   with unredacted versions of the responsive documents at issue in this motion no later than 14

 8   days from the date this order is issued.
 9          DATED this 14th day of November 2019.




                                                         A
10

11

12
                                                         John C. Coughenour
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25          3
              The Court does not hold that a party may never redact a document on the grounds of
     irrelevance. However, Defendants have not provided sufficient justification here, especially
26   given the protective order already in place for this litigation.

     ORDER
     C18-0573-JCC
     PAGE - 5
